Citation Nr: 9919689	
Decision Date: 07/19/99    Archive Date: 07/28/99

DOCKET NO.  93-09 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for the postoperative 
residuals of pes cavus and hammertoes.  

2.  Entitlement to service connection for the claimed 
residuals of plantar warts.  

3.  Entitlement to service connection for myopia.  

4.  Entitlement to service connection for the claimed 
residuals of a sun burn injury of the eyes.  

5.  Entitlement to service connection for a deviated nasal 
septum.  

6.  Entitlement to service connection for the claimed 
residuals of otitis externa.  

7.  Entitlement to an increased (compensable) evaluation for 
the service-connected residuals of a fracture of the right 
fifth metacarpal.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

K. Ehrman, Counsel



INTRODUCTION

The veteran served on active duty from November 1955 to June 
1965.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1991 RO rating 
decision.  

In February 1995, the Board remanded the case for additional 
development.  

On VA examination in January 1996, the veteran claimed 
bilateral hearing loss due to noise exposure in service.  
This matter is referred to the RO for appropriate 
development.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
evaluation of the claims has been obtained.  

2.  A June 1981 RO rating decision denied the veteran's claim 
of service connection for pes cavus and hammertoe deformity, 
bilateral, postoperative; he was issued notice of the 
decision to deny in June 1981, but did not appeal.  

3.  New evidence which is relevant and probative so as to be 
considered so as to fairly decide this case has been 
submitted since the June 1981 RO decision.  

4.  The veteran's myopia is not a disability for which VA 
compensation may be paid; no competent evidence has been 
submitted to show that the veteran has any current acquired 
eye disability due to a sunburn injury or other disease or 
injury in service.  

5.  The veteran is not shown to have current foot, ear or eye 
disability due the plantar warts, otitis externa or sunburn 
injury which had been treated in service.  

6.  The veteran's deviated nasal septum, currently shown to 
include nasal airways obstruction, likely had its onset 
during service.  

7.  The service-connected residuals of a fracture of the 5th 
metacarpal of the right (major extremity) is shown to be 
manifested by subjective complaints of pain, cramping and 
weakness, without objective demonstration of functional 
limitation of motion or pain or sensitivity of the area to 
palpation.  


CONCLUSIONS OF LAW

1.  The evidence submitted since the final RO decision in 
June 1981 is new and material; thus, the claim of service 
connection for pes cavus and hammertoe deformity, bilateral, 
postoperative, is reopened.  38 U.S.C.A. §§ 1110, 1131, 5107, 
5108, 7104, (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.156(a), 
3.385 (1998).  

2.  The veteran does not have residual foot, ear or eye 
disability due to plantar warts, otitis externa or sunburn 
injury which was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.102, 3.303 (1998).  

3.  The veteran's myopia is not a disease or injury with the 
meaning of applicable legislation.  38 U.S.C.A. §§ 1110, 
1131, 5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.303(c) (1998).  

4.  The veteran's deviated nasal septum, with nasal airways 
obstruction, is due injury which was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107, 7104 
(West 1991 & Supp. 1999); 38 C.F.R. §§3.102, 3.303 (1998).  

5.  The criteria for the assignment of an increased 
(compensable) for the service-connected residuals of a 
fracture of the 5th metacarpal (major extremity) are not met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.102, 4.3, 4.20, 4.40, 4.71a including 
Diagnostic Code 5227 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background 

A careful review of the service medical records shows that an 
October 1955 preinduction report of medical history reported 
a history of the veteran having ear, nose or throat trouble 
and using prescription eye glasses prior to his entry into 
active service.  An October 1955 report of medical 
examination shows a diagnosis of myopia at entry into 
service.  Initial testing revealed findings of uncorrected 
vision of 20/80 in the right eye and 20/25 in the left eye, 
corrected by pinhole to 20/25 in the right eye and 20/20 in 
the left eye.  On further retinoscopy testing, however, 
uncorrected visual acuity was found to be 20/80, bilaterally, 
corrected to 20/25 in the right eye and 20/20 in the left 
eye.  

The service treatment records show complaints of an ear ache 
in April and June 1957.  The ears were irrigated at those 
times.  No further treatment was noted.  

On immediate reenlistment examination in January 1958, the 
veteran was found to have uncorrected vision of 20/80, 
bilaterally, which was corrected to 20/20 bilaterally.  

A September 1959 sinus series x-ray study indicates minimal 
membranous thickening of the frontal sinuses with a nasal 
septum deviated to the left, resulting in left nasal passage 
narrowing.  

An August 1960 x-ray study indicates a partial, but 
incomplete and healing fracture through the neck of the 5th 
metacarpal, with fragments in good position.  A later recheck 
examination of the right hand revealed the same, and the 
fracture was noted to be maintained in apparently 
satisfactory position.  

On examination in October 1961 for qualification for 
Operation Deep Freeze, the veteran was noted to have 
uncorrected vision of 20/100 in the right eye, 20/70 in the 
left, corrected to 20/20 bilaterally by pinhole examination.  
The veteran again reported a history of ear, nose or throat 
trouble and indicated that he had continued to wear 
"reading" glasses.  He also reported that he fractured his 
fifth metacarpal bone of the right hand and had been treated 
in Naples, Italy.  The examiner noted that there were no 
residuals of his fractured right hand which occurred one year 
earlier.  

In May 1962, the veteran was treated for pain in the tarsal 
areas of both feet, a condition which had been noted for 
about two weeks since a running exercise.  The examiner noted 
the presence of plantar warts of the balls of both feet.  A 
later May 1962 dermatology consult report indicated that he 
had bilateral calluses over the distal metatarsal heads.  
Treatment included the use of topical medications and arch 
supports.  

In January 1963, the veteran's ears were cleared and 
irrigated.  No further treatment was indicated.  

On immediate reenlistment examination of December 1963 the 
veteran was noted to have uncorrected vision of 20/70 in the 
right eye and 20/100 in the left, corrected to 20/20 by 
lenses.  The examiner noted that there had been no 
significant interval history.  

The veteran was diagnosed with bilateral external otitis in 
May 1964 when he was given Cortisporin ointment for use for 
three days.  Additional follow-up treatment is not indicated.  

In August 1964, during service, the veteran was treated for 
plantar warts on his feet, without notation of any follow-up 
care.  

In December 1964, during service, the veteran was seen for a 
sinus condition and sore throat which were considered to be 
secondary to a deviated (nasal) septum and for which he was 
given Actifed for the relief of symptoms.  

In May 1965, during service, the veteran was seen for 
complaints of bloody and itching eyes.  An examiner noted 
findings of a sunburn of both orbs, for which he was given an 
ointment.  Additional treatment was not indicated.  

A June 1965 medical examination report for discharge from 
service showed findings of a deviated nasal septum to the 
right and a one inch scar of the right wrist.  No significant 
interval medical history was noted.  Bilateral uncorrected 
vision was noted to be 20/70 in the right eye, 20/50 in the 
left, corrected to 20/20 bilaterally with lenses.  

The post-service medical evidence includes private and VA 
treatment records which show initial treatment for pes caves 
and hammertoe deformities in May 1976, with the notation that 
his painful feet began two month earlier.  The veteran 
indicated that he had seen a private physician who had 
recommended arch supports and that he had changed his shoes 
three or four months ago.  The veteran reported that he 
"work[ed] on [his] feet" and denied any past foot trauma.  
Treatment records from June 1976 showed a reported history of 
foot problems for many years.  He was fitted for space shoes 
in July 1976.  An October 1978 private hospital treatment 
record noted a diagnosis of metatarsalgia, with a long 
history of chronic foot pain for many years which reportedly 
began in service.  The veteran was noted to have had foot 
surgeries in October 1978, February 1979 (left foot) and 
January 1980.  

The veteran's May 1981 claim for service connection for 
bilateral pes cavus and hammertoe deformity, post operative, 
was denied by the June 1981 RO rating decision, based upon 
the above summarized evidence of record.  The veteran was 
given notice of the RO's denial by correspondence dated in 
June 1981.  The veteran did not appeal in a timely manner.  

In support of his claims, the veteran submitted additional 
private treatment records dated from October 1978, including 
duplicate treatment records, which show continued treatment 
for metatarsalgia of the right 4th metatarsal, as well as 
multiple surgeries for the veteran's hammer toe deformity of 
the right third toe, metatarsalgia of the left foot, with 
claw toe deformity and bilateral pes cavus.  

The September 1991 RO rating decision granted service 
connection for residuals of a fracture of the right 5th 
metacarpal (major extremity), and a noncompensable evaluation 
was assigned.  At that time, the RO also denied the claims of 
service connection for plantar warts, residuals of sunburned 
eyes, myopia, deviated nasal septum and external otitis.  As 
clarified by the January 1992 statement of the case, the 
September 1991 RO rating decision found that new and material 
evidence had not been submitted to reopen a claim of service 
connection for pes cavus and hammertoe deformity, bilateral, 
post operative.  

A May 1992 private medical statement of A. A. Jordan, M.D., 
indicated that he had treated the veteran in the past for 
right eye cataract, which was subsequently extracted with 
good results.  Dr. Jordan was unable to state whether the 
veteran's right eye cataract was service connected, noting, 
"although it [was] somewhat unusual to see a cataract this 
dense on one eye in a man who ha[d] apparently had some 
previous injury and burn in the service."  Dr. Jordan 
recommended right eye laser treatment for additional vision 
correction.  

The veteran's sworn testimony was obtained at a hearing at 
the RO in June 1992.  At that time the veteran reported that 
his service-connected hand still acts up and is painful, and 
he claimed that he has arthritis which is due to inservice 
hand and "finger" injuries.  The veteran testified that his 
nose was broken in service, that is was then recommended that 
it be rebroken to better heal, but that he had refused this.  
He complained of current sinus problems which he related to 
his nose injury which, in turn, he believed left him with a 
deviated nasal septum.  The veteran stated that his inservice 
plantar warts had caused his later foot disabilities.  He 
denied that any physician ever told him this.  He also 
testified that his eyes were sun burned in service and that 
he was first given eye glasses in service.  

VA treatment records show that the veteran had complaints of 
decreased vision after cataract surgery in March 1991.  
Treatment for complaints of foot pain since foot surgery in 
1977 was noted on a September 1991 podiatry examination.  The 
assessment was that of metatarsalgia.  On VA foot examination 
in May 1992, an assessment of intermittent claudication was 
noted, and later diagnosis of bilateral venous insufficiency 
was noted.  

On VA psychiatric examination in March 1994, the veteran 
related the onset of most of his problems to approximately 
1979, "when he began having foot problem."  Various 
financial difficulties were discussed, and, in pertinent 
part, he was noted to have a strong hypochondriacal tendency.  
Additional VA treatment records showed decreased vision in 
the left eye due to a cataract.  An October 1993 private 
examiner's opinion was that the veteran's right eye could be 
corrected by YAG laser surgery to "basically normal" vision 
in the right eye and that surgery could improve the left eye 
vision as well.  

Per the February 1995 Board Remand, the veteran was afforded 
various VA examinations in January 1996.  On examination of 
his feet, the veteran had atrophic thin skin and atrophy of 
the plantar fat at the metatarsophalangeal joints with 
extreme dryness, fused interphalangeal joints and hammertoe 
deformities, bilaterally.  The diagnoses were those of 
peripheral vascular disease, with abnormal gait, likely due 
to hip pain, and metatarsalgia due to atrophy of the plantar 
fat.  On another foot examination, the impression was that 
the most obvious clinical pathology was the effects of 
peripheral vascular insufficiency, and his gait abnormality 
was considered to be due to a hip problem and not due to any 
foot disorder.  Additional impressions were those of tinea 
and onychomycosis.  

On 1996 VA audiologic examination, the veteran reported 
having a bilateral, progressive, high-frequency hearing loss 
due to noise exposure in service, with occasional tinnitus 
and vertigo.  Otoscopic inspection revealed that he had clear 
canals.  The veteran's hearing was within normal limits (for 
VA purposes) and speech and acoustic results were consistent 
with the pure tone findings.  

The 1996 VA otolaryngologic examination report indicated that 
he had a normal external nose and clear nasal vestibule, with 
a severely deviated septum to the right.  The diagnoses were 
those of deviated nasal septum and high frequency hearing 
loss.  The examiner additionally noted that the veteran's 
severe deviated nasal septum causes almost total airway 
obstruction on that side.  The impression was that of 
basically normal hearing with a nasal airway obstruction 
related to a deviated septum to the right.  

On January 1996 VA hand examination, the veteran reported 
that his inservice hand injury "seemed well" for a number 
of years, but that he had more recently begun to experience 
cramping and painful joints, with less of strength.  On 
examination, the examiner noted no gross deformity of the 
carpal bones.  The veteran was nontender over the midshaft of 
the 5th metacarpal and had full extension and flexion of his 
fingers, with arthritic thickenings and some degeneration of 
the proximal interphalangeal joints and the 2nd, 3rd, 4th and 
5th fingers.  Pressure over the 5th metacarpal did not elicit 
pain; nor did upward or downward motion with manipulation of 
the 5th finger.  X-ray studies of the right hand revealed 
findings of a healed fracture of the fifth metacarpal.  The 
impression was that of arthritic degeneration of the proximal 
interphalangeal joints of the right hand and history of 
midshaft fracture of the 5th metacarpal, well healed at this 
time.  

A January 1996 private eye examination and consultation 
report of B.D. Bellin, M.D., noted an impression of 
pseudophakos and mature to hypermature cataract in the left 
eye and left sensory exotropia.  The recommendation was that 
the veteran's right eye vision could be improved somewhat 
with glasses, but the veteran did not appear to be too 
interested in this.  The veteran was noted not to wear 
glasses which had been prescribed.  An August 1996 statement 
of Dr. Bellin indicated a history of eye sunburn injuries in 
service in May of 1965.  Dr. Bellin stated that he was 
unaware that any acute sunburn exposure caused acute 
cataracts, that his cataracts more likely were a 
manifestation of an involution change, and that, as such, he 
could see no relationship between his sunburn injury and his 
current eye problems.  

A private October 1996 consultation statement of L.L. Rogers, 
D.P.M., indicated that a review of the veteran's claims file 
had been completed and supported no present diagnosis of 
plantar warts.  Mr. Rogers opined that the January 1996 VA 
foot examination was quite adequate for a review of the 
veteran's condition.  


II.  Analysis 

A.  New and Material Evidence 

The veteran's original claim of service connection for 
bilateral pes cavus and hammertoe deformity, post operative, 
was denied by a rating decision in June 1981.  The veteran 
was informed of that decision, and he did not appeal.  
Accordingly, the June 1981 rating decision became final.  38 
U.S.C.A. 7105(c) (West 1991).  However, a claim which is the 
subject of a prior final decision can be reopened if new and 
material evidence is presented or secured.  38 U.S.C.A. 
§ 5108.  

In Elkins v. West, 12 Vet. App. 209 (1998) (en banc), the 
Court held that the Board must perform a three-step analysis 
when the veteran seeks to reopen a claim based on new 
evidence.  First, the Board must determine whether the 
veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed.Cir. 
1998).  Second, if the Board determines that the claimant has 
produced new and material evidence, the claim is reopened and 
the Board must determine whether, based upon all of the 
evidence of record in support of the claim, presuming its 
credibility, see Robinette v. Brown, 8 Vet. App. 69 (1995), 
the claim as reopened (and distinguished from the original 
claim) is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well grounded, the Board may then 
proceed to evaluate the merits of the claim, but only after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  Winters v. West, 12 Vet. App. 203 (1999) 
(en banc).  

The evidence submitted or received since the time of the last 
final decision in June 1981 shows postservice treatment, from 
1978, for pes cavus (not currently shown) and a hammertoe 
deformity years after the veteran's discharge from service in 
June 1965.  The newly submitted private and VA treatment 
records dated from October 1978 include examiners' notation 
of the veteran's reported medical history of chronic foot 
pain since service, and this evidence does constitute 
competent evidence to reopen the previously denied claim.  

Since the veteran's statement and testimony regarding chronic 
foot pain has been provide new information as to the central 
issue on appeal-the etiology of his postservice pes cavus 
and bilateral hammertoe deformity.  The veteran's statements 
and June 1992 hearing testimony is competent evidence as to 
the nature of his foot disability.  This new evidence must be 
considered os as to fairly decide the merits of this matter.  
Consequently, the Board concludes that new and material 
evidence has been submitted for the purpose of reopening the 
claim.  


B.  Well Groundedness of Claims of Service Connection 

A preliminary requirement for establishing entitlement to any 
VA benefit is that the applicant submit a claim which is 
sufficient to justify a belief by a fair and impartial 
individual that it is well grounded.  38 U.S.C.A. § 5107(a).  
The Court has defined a well grounded claim as "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation."  Such a claim need not be conclusive but 
only possible to satisfy the initial burden of 38 U.S.C.A. 
§ 5107.  Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  

Service connection may be established for a disability 
resulting from a personal injury suffered, or disease 
contracted, or for aggravation of a preexisting injury or 
disease, in the line of duty.  38 U.S.C.A. §§ 1110, 5107.  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303. 

The Court has held, however, that in order for a claim of 
service connection to be well grounded, there must be: (1) 
competent evidence of a current disability (a medical 
diagnosis), (2), incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and (3), a nexus 
between the inservice disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498 (1995).  

However, if the claim is not first well grounded, the veteran 
cannot invoke the VA's duty to assist in the development of 
the claim.  38 U.S.C.A. § 5107(a).  For reasons and bases 
stated hereinbelow, the Board finds that the veteran has 
presented well-grounded claims of service connection for 
plantar warts, residuals of a sun burn eye injury, and otitis 
externa.  


Plantar Warts

The Board initially notes that the service medical records 
are the best evidence of any inservice injury or chronic 
disability.  See Biggins v. Derwinski, 1 Vet.App. 474 (1991).  
The service medical records show a diagnosis of plantar warts 
in May 1962, with additional treatment in August 1964.  
However, plantar warts were not found on service separation 
examination in June 1965.  No current disability referable to 
the inservice plantar warts were shown on VA examinations in 
January 1996 and October 1996.  Hence, service connection for 
the claimed residuals of plantar warts is denied.  

Even though the recent VA examination report showed that he 
had additional current diagnoses of bilateral tinea and 
metatarsalgia due to atrophy of plantar fat, no competent 
evidence has been submitted to show that either of these 
disorders is due to plantar warts or other disease or injury 
in service.   


Claimed Residuals of a Sunburn Injury of the Eyes

While service medical records include the May 1965 notation 
of sun burned orbs, they show no additional treatment or 
complication regarding this injury and isolated treatment.  
No residual eye disorder was identified on subsequent 
inservice medical examinations, including an examination at 
separation from service in June 1965, or thereafter, 
including on current private and VA eye examinations.  

The Board has noted that the postservice evidence of record 
shows the veteran to have had a long history of eye problems 
and cataracts from 1978, with additional diagnoses of right 
eye pseudophakos and left sensory exotropia on most recent 
eye consultation examination in January 1996.  While the 
evidence suggests a link to his injury in service, the August 
1996 consultation report of Dr. Bellin opined that no 
relationship existed between the prior inservice sunburn eye 
injury and his current eye problems.  Accordingly, service 
connection for the claimed residuals of sunburn injury of the 
eye is denied.  


Residuals of Otitis Externa

Service medical records show a history of ear, nose or throat 
trouble at entry into service, with an treatment for "ear 
ache" in April and June 1957, and a diagnosis of bilateral 
external otitis in May 1964, without additional treatment for 
this, and without complaint or diagnosis of residual 
disability on examination at separation from service in June 
1965.  As no such diagnosis, residual or associated ear 
disability was made on VA examinations in January 1996 or on 
private examinations in January and August 1996, the evidence 
of record does not support the claim of service connection 
for the claimed residuals of otitis externa.  


C.  Service Connection

Service connection may be established for a disability 
resulting from a personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in the line of duty.  
38 U.S.C.A. §§ 1110, 5107 (West 1991).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303 
(1997).  

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  However, when the disease entity is established, 
there is no requirement for evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnoses of chronicity may 
be legitimately questioned.  38 C.F.R. § 3.303(b).  


Myopia

Generally, refractive error of the eye is not a disease or 
injury within the meaning of applicable legislation for which 
service connection may be granted.  38 C.F.R. § 3.303(c).  

In this case, the veteran was shown to have a history of 
wearing eye glasses for myopia prior to entry into service in 
October 1955.  Inservice visual examinations describe the 
veteran's impaired visual acuity as being due to myopia, a 
refractive error of the eye.  While the postservice medical 
evidence shows multiple eye surgeries for cataracts, no 
present ocular pathology is identified as being due to or the 
result of service, inservice injury or disease, or myopia 
noted at entry into service.  

It is noted that, by law, service connection cannot be 
granted for defective vision due to myopia, refractive error 
of the eye, which was noted at entry into active service.  
Sabonis v. Brown, 6 Vet.App. 426 (1994).  Hence, the claim of 
service connection must be denied by operation of law.  


Deviated Nasal Septum 

The Board is of the opinion that the evidence supports 
service connection for deviated nasal septum, presently shown 
to include nasal airway obstruction.  Service medical records 
show a diagnosis of deviated nasal septum in May 1964, and on 
current VA examination in January 1996 the veteran was 
diagnosed with deviated nasal septum with associated nasal 
airway obstruction.  Accordingly, no showing of continuity of 
symptomatology is not needed as the disease entity, deviated 
nasal septum, was diagnosed in service.  38 C.F.R. 
§ 3.303(b).  While it is noted that the veteran has asserted 
that he has suffered from symptoms of deviated nasal septum 
since service, service connection is warranted based on the 
service medical records and current medical evidence.  In 
light of this evidence, the Board is of the opinion that the 
evidence supports a claim of service connection for deviated 
nasal septum, with nasal airway obstruction.  


D.  Increased Rating for service-connected Fracture of the 
5th Metacarpal 

Disability evaluations are based on the average impairment of 
earning capacity as contemplated by the VA's Schedule for 
Rating Disabilities (Schedule), at 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

The severity of the veteran's service-connected residuals of 
a fracture of the 5th metacarpal of the right hand (major 
extremity) may be ascertained for VA rating purposes by 
analogous application of 38 C.F.R. § 4.71a, Part 4, 
Diagnostic Code 5227 of the Schedule.  38 C.F.R. § 4.20 
(1997).  

Under Diagnostic Code 5227, the current noncompensable 
evaluation is assigned for ankylosis of any finger (other 
than the middle or index finger and thumb), whether it is of 
the major or minor extremity.  Under Diagnostic Code 5156, a 
10 percent evaluation requires the amputation of the little 
finger, without metacarpal resection, at the proximal 
interphalangeal joint or proximal thereto, for both major and 
minor extremities, and a 20 percent evaluation is assigned 
for an amputation of the little finger with metacarpal 
resection (more than one-half bone loss).  A higher 
evaluation is not available under these Code provisions.  

As the veteran's service-connected residual of fracture of 
the 5th metacarpal was not shown on current VA examination in 
January 1996 to involve any ankylosis, or impairment ratable 
as amputation, the evidence of record does not warrant an 
increased (compensable) evaluation under Diagnostic Codes 
5156 and 5227, the Code provisions under which his service-
connected disability is usually evaluated.  

In finding so, the Board emphasizes that on VA examination in 
January 1996 the examiner found no gross deformity of the 
carpal bones of the right hand, the midshaft of the 5th 
metacarpal was "nontender," and, more significantly, the 
veteran had full extension and flexion of the fingers.  
Moreover, pressure over the 5th metacarpal area did not elicit 
pain.  

These findings support no more than a noncompensable 
evaluation for service connected disability.  While some 
degeneration of the proximal interphalangeal joints of the 
2nd, 3rd, 4th and 5th fingers was noted, service connection is 
not in effect for these clinical findings, and x-ray studies 
of the 5th metacarpal revealed only a "healed" fracture.  
Finally, these very limited findings are underlined by the 
January 1996 diagnosis which was limited to a "history of" 
a midshaft fracture of the 5th metacarpal, which was  found 
to be "well healed at the present time."  As such, no 
compensable evaluation is warranted given the current 
clinical findings of record, and the Board can find no other 
scheduler authority or any other supportive medical evidence 
which would warrant the assignment of a compensable 
evaluation for service-connected residuals of a fracture of 
the 5th metacarpal disability.  

In reaching this final determination, the Board has given 
consideration to the veteran's complaints of pain, cramping, 
and weakness pursuant to 38 C.F.R. § 4.40.  The Court has 
held that the Diagnostic Codes covering limitation of motion 
do not preclude consideration of a higher rating based on 
greater limitation of motion due to pain on use including 
during flare-ups.  See DeLuca v. Brown, 8 Vet.App. 202 
(1995).  However, no limitation of motion or pain was found 
with regard to service-connected disability on current VA 
examination.  

Although the Board has given consideration to the veteran's 
subjective complaints of pain and cramping, the current, 
objective, clinical evidence of record regarding service-
connected 5th metacarpal fracture residuals, shows minimal 
impairment, warranting no more than a compensable evaluation.  

While the veteran reports pain and impairment, with no 
objective clinical indication of any ankylosis, pain on use 
of the little finger, or limitation of motion of the little 
finger due to pain, a compensable evaluation is not 
warranted.  With consideration of the VA examination and 
evidence of record, the Board is of the opinion that the 
level of disability demonstrated by the clinical evidence is 
no greater than that contemplated by the current 
noncompensable evaluation.   

When all the evidence is assembled, the VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event.  If 
the fair preponderance of the evidence is against the claim, 
the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).  The fair preponderance of 
the evidence being against the claim for increase, the claim 
is denied.  



ORDER

As new and material evidence to reopen the claim for service 
connection for pes cavus and hammertoe deformity has been 
submitted, the appeal to this extent is allowed, subject to 
the discussion hereinbelow.  

Service connection for the claimed residuals of plantar 
warts, the claimed residuals of a sunburn injury to the eyes 
and the claimed residuals of otitis externa is denied.  

The claim of service connection for myopia is denied.  

An increased (compensable) rating for the service-connected 
residuals of a fracture of the 5th metacarpal (major 
extremity) is denied.  

Service connection for deviated nasal septum, with nasal 
airways obstruction, is granted.  


REMAND

In view of the above determination that the veteran's claim 
of service connection for the postoperative residuals of pes 
cavus and hammertoes is reopened, the RO, consistent with the 
principles set forth in Bernard v. Brown, 4 Vet. App. 384 
(1993), must be provided an opportunity to further develop 
the record and conduct a de novo review of the reopened 
claim, based on the evidence in its entirety.  

VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998).  The Court has held that the duty to 
assist the claimant in obtaining and developing facts and 
evidence to support his claim includes obtaining all relevant 
medical records.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
It also includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the veteran that 
takes into account the records of prior medical treatment.  
Green v. Derwinski, 1 Vet. App. 121 (1991).  

To ensure that all evidence potentially relevant to the 
veteran's claim is obtained, and to ensure full compliance 
with due process requirements, the case is REMANDED to the RO 
for the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to have 
him identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for his foot disorder since 
service.  After securing the necessary 
release, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request and associate them with the 
claims folder.  

2.  The veteran should be afforded a VA 
examination to determine the nature and 
likely etiology of his claimed foot 
disorder.  The claims folder should be 
made available to the examiner for review 
before the examination.  Complete 
audiometric testing should be done in 
this regard.  The examiner should elicit 
from the veteran and record a clinical 
history referable to the foot disorder.  
Based on his/her review of the case, the 
examiner should offer an opinion as to 
the medical probability that any current 
disability manifested by pes cavus and 
hammertoes is due to disease or injury in 
service, as claimed by the veteran.  

3.  After undertaking any additional 
development deemed appropriate, the RO 
should conduct a de novo review of the 
veteran's claim.  Due consideration 
should be given to all pertinent laws and 
regulations.  If the benefit sought on 
appeal is not granted, the veteran and 
his representative should be issued a 
Supplemental Statement of the Case, which 
should include all pertinent laws and 
regulations, and be afforded a reasonable 
opportunity to reply thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

No action is required of the veteran until he is otherwise 
notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEPHEN L.WILKINS
	Member, Board of Veterans' Appeals

 



